Citation Nr: 1434807	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-38 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right knee disability, to include as secondary to left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a July 2009 videoconference Board hearing by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The case was previously remanded by the Board in October 2009 and May 2011 and is now returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The evidence of record is in relative equipoise as to whether the Veteran's degenerative osteoarthritis of the left knee, status post total knee replacement, is etiologically related to service.

2.  The evidence of record is in relative equipoise as to whether the Veteran's degenerative osteoarthritis of the right knee, status post total knee replacement, is etiologically related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative arthritis of the left knee, status post total knee replacement, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for degenerative arthritis of the right knee, status post total knee replacement, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board is granting the full benefits sought on appeal herein.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The Veteran is seeking entitlement to service connection for left and right knee disabilities.  He contends that he injured his left knee badly while playing football in service and he has continued to have problems with the knee ever since that time.  He is claiming his right knee disability is secondary to his left knee disability.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2013).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder. 38 C.F.R. § 3.310 (2013).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability.  Id. at 488.

Initially, the record reflects current diagnoses of degenerative osteoarthritis of the left and right knees, status post total knee replacements.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Regarding an in-service occurrence of an injury, the objective evidence of record, as well as the lay statements of record, establish that the Veteran sustained a left knee injury in service.  To that effect, service treatment reports dated in December 1967 reflect that the Veteran was seen for recurrent left knee pain due to trauma to the left knee.  It was noted that he had a history of football injury in October 1967.  An April 1968 service treatment report also notes a complaint of knee pain, with an impression of strain.  A June 1968 service treatment report again mentions the football injury and that the Veteran was struck on the side of the knee while playing basketball.  The impression was effusion of the left knee of unknown etiology and possible torn cartilage. 

In this regard, through various written statements and testimony before the July 2009 Board hearing, the Veteran reported that he injured his left knee while playing football for the Marine Corp and also had bilateral knee injury as a result of his duties as a mechanic.  He described that serving as a mechanic in the motor pool required him climbing up on and jumping down from trucks for 20 or more times per day.  At the July 2009 Board hearing, the Veteran testified that he has had bilateral knee problems ever since injuring his knees during active duty.  He also submitted a buddy statement from C.L. attesting to the fact that the Veteran experienced recurrent knee problems in service   The Board finds that the lay statements of record as to the injury in service, as well the observable symptoms since service, is competent and credible evidence and is also consistent the medical evidence of record.  To that effect, lay testimony is competent to establish the presence of observable symptomatology, such as knee pain, and "may provide sufficient support for a claim of service connection."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).

Regarding the relationship between the current disabilities and the in-service injury, the record contains conflicting medical opinions.  In December 2008, Dr. Frank Sailors indicated that as the physician of the Veteran, he had become familiar with the Veteran's bilateral knee condition, as well as his past medical history, and opined that the Veteran's knee condition was more likely than not (greater than 50 percent) related to service, based on his history and service treatment records.  Concerning this, the Veteran testified at the July 2009 Board hearing that he received treatments from Dr. Sailors who was his family doctor from the mid-1970s to the early or mid-1990s.  The claims file includes treatment records from Dr. Sailors dated from July 1999 to October 2008.  Additionally, in an April 2012 letter, Dr. Sailors stated that "[the Veteran] has chronic pain in both knees secondary to surgeries and treatment for degenerative osteoarthritis which originated from injuries sustained while he was in the Marines.  His right knee was from jumping out of trucks and the left from playing football in the Marines."  Dr. Sailors indicated that he personally has seen the Veteran from 1980 until the Veteran was able to go to the VA in approximately in 2007 and that the Veteran has had continued symptoms and problems related to the knee injuries in the Marines.  Dr. Sailors opined that "I believe there is a direct causal relationship between the injuries and his current problems."

In contrast, a VA examiner who reviewed the Veteran's claims file in October 2007 concluded that "[i]t is not likely since [the Veteran] has had bilateral knee replacements as far his total knee is related to his service injury but naturally occurring phenomena."  In a November 2008 addendum, the examiner clarified that "[the claims file] indeed document the old injury back in 1967.  Also documents that he has arthritis in both knees, not just the injury to the left knee.  Consequently, my opinion is the same; it is still since he has arthritis in both knees more likely a natural occurring phenomenon."  Another VA examination was requested in May 2012, the same October 2007 VA examiner indicated that no examination was needed and repeated his opinion as follows:

c-file reviewed, claim denied, in for review, has had total knee [replacements] done, [due] to natural age progression only problem in [service] chondromalacia patella left[,] no knee problem on right.  [L]eft knees are (sic) not related to service, therefore right knee not related, no exam done, claim already denied, no significant injury found to cause this as this is in both knees, no exam needed[.]

In an August 2012 addendum, the examiner stated "in[j]ury is too remote to include may just as likely be natural age progression but that is speculative d[u]e to length of time and lack of nexus[.]"  However, the Board finds that the aggregate of the October 2007, November 2008, May 2012 and August 2012 VA examiner's opinions is inadequate.  Significantly, the examiner's opinion is not clear on the point of the probability.  In the November 2008 addendum, the examiner stated that the Veteran's arthritis of the knees is more likely (greater than 50 percent probability) a naturally occurring phenomenon.  However, in the August 2012 addendum, the VA examiner appears to suggest that the Veteran's current knee disability is just as likely (equal probability) due to natural age progression as due to the old injury in service.  Further, the VA examiner neglected to address the Veteran's competent statements regarding the injury to both knees while performing his in-service duties as a mechanic or the claimed secondary relationship between the left knee and right knee disabilities.

Because the VA opinion is inadequate, the Board could remand for another opinion.  However, because the medical evidence of record demonstrates in-service knee injury, with competent testimony as to continuity of knee symptoms since service, as well as a competent nexus opinion relating the in-service knee injury to the current bilateral knee diagnoses, the Board concludes that a remand is not necessary here.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).

Rather, based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the evidence of record provides an adequate basis on which to grant service connection for bilateral knee disabilities now.  In reaching this conclusion, the Board considered the April 2012 letter from Dr. Sailors that "[the Veteran's] right knee was from jumping out of trucks and the left from playing football in the Marines.  ...  I believe there is a direct causal relationship between the injuries and his current problems," and finds that this opinion is sufficient to establish continuity of symptomatology after service to support the chronicity of bilateral knee arthritis in service.  38 C.F.R. §§ 3.303(b), 3.309(a); also see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis, the veteran can establish service connection by demonstrating a continuity of symptomatology, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a)).

Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection for left and right knee disabilities, currently diagnosed as degenerative osteoarthritis of the left and right knees, status post total knee replacements, is warranted.  38 U.S.C.A. §§ 1154 (a), 5107 (b); 38 C.F.R. §§ 3.102, 3.303(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for degenerative osteoarthritis of the left knee, status post total knee replacement, is granted.

Entitlement to service connection for degenerative osteoarthritis of the right knee, status post total knee replacement, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


